DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 19 March 2021, regarding the CertainTeed LLC application.

Claims 7-13, 17, and 20-33 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 7-13, 17, and 20-33 are allowed.

The following is an examiner’s statement of reasons for allowance: The Younan reference (US 5,437,735) is considered the closest prior art reference to the present claims.  Younan teaches the element corresponding to the claimed cover member is a transparent conductive oxide which acts an electrode.  Therefore, it would not be an obvious modification to make this cover member from either glass or polymer, as required by instant claim 7.  The combination of the teachings of Younan and Jacobs necessarily results in granule application to the outermost surface; therefore, the corresponding three-dimensional surface would not be place on the underside of the overlay (as required by claims 8-12), nor within the encapsulant resin layer (as required by claim 13).  Additionally, forming the granule application is not taught as an embossing or molding, as required by instant claim 17.
Each of independent claims 20 and 24 require a photovoltaic module wherein an encapsulant resin layer is formed above an overlay; which is not a configuration one of ordinary skill would arrive at with the teachings of Younan, as the protective layer that corresponds to the overlay would necessarily be the outermost layer.  Therefore, claims 20 and 24, and their dependent claims, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
30 March 2021